DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 16-18, 20 and 22-32 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the system comprising: the manifold; and the plurality of evacuated tube adsorption heat pump and desalination (ETAHP&D) modules, each ETAHP&D module comprising: the tube configured to receive energy from the energy source; the adsorbent located within the tube; the adsorbent bed cage located within the tube and defining the storage volume containing the adsorbent; a threshold configured to stabilize the adsorbent bed cage; a condenser/evaporator positioned within the interior of the tube and spaced apart from the adsorbent bed cage; an insulation at least partially surrounding the condenser/evaporator; a removable cap fastened to the tube; a selective absorber configured to absorb solar energy at the adsorbent bed; a connector operable to fasten the tube to the manifold; and a heat exchanger positioned adjacent to the condenser/evaporator and configured to enhance heat transfer between the condenser/evaporator and an external cooling or heating load of instant independent claim 16.
The following references (US 20160290696 A1) to Barot et al., (US 4291676 A) to Asselman et al., (US 4586345 A) to Friberg et al., (US 4231772 A) to Berg, (US 4135371 A) to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 3763

02/25/2021